COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00131-CV


Kent Flynn d/b/a Flynn & Company       §    From the 153rd District Court
and d/b/a SFC Services
                                       §    of Tarrant County (153-276438-15)
v.
                                       §    September 8, 2016

Peter Gorman                           §    Per Curiam


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM